787 F.2d 86
1986-1 Trade Cases   67,057
TRINITY AMBULANCE SERVICE, INC., Aetna Ambulance Service,Inc., Plaintiffs- Appellants,v.G & L AMBULANCE SERVICES, INC., City of Hartford, and L & MAmbulance Corp., Defendants-Appellees.
No. 838, Docket 85-7974.
United States Court of Appeals,Second Circuit.
Argued Feb. 19, 1986.Decided April 14, 1986.

Eliot B. Gerstein, Hartford, Conn.  (Allan W. Koerner, Gersten & Gersten, Hartford, Conn., of counsel), for plaintiff-appellant Trinity Ambulance Service, Inc.
Sidney T. Schulman, Hartford, Conn., for plaintiff-appellant Aetna Ambulance Service, Inc.
Anthony J. Palermino, Hartford, Conn., for defendant-appellee L & M Ambulance Corp.
Martin S. Stillman, Rocky Hill, Conn., for defendant-appellee Professional Ambulance Service, Inc.
James A. Wade, Hartford, Conn.  (Janet C. Hall, Theodore J. Tucci, Robinson & Cole, Hartford, Conn., of counsel), for defendant-appellee City of Hartford.
Arthur A. Palmunen, Hartford, Conn., for defendant-appellee G & L Ambulance Services, Inc.
Before OAKES, WINTER and PRATT, Circuit Judges.
PER CURIAM:


1
Assuming arguendo that the contracts entered into by the City of Hartford would have violated the antitrust laws but for the "state action" exemption, we affirm for substantially the reasons stated by Judge Cabranes in his opinion, 625 F.Supp. 142 (D.Conn.1985).